Exhibit 99.1 Textainer Announces Early Repayment of Debt HAMILTON, Bermuda(BUSINESS WIRE)—April 18, 2017 Textainer Group Holdings Limited (NYSE:TGH) (“Textainer” or the “Company”), one of the world’s largest lessors of intermodal containers, today announced that Textainer Marine Containers III Limited, which is an indirect wholly-owned subsidiary of the Company, will be prepaying at par plus accrued interest (i) the Textainer Marine Containers III Limited Series 2013-1 Notes, and the (ii) Textainer Marine Containers III Limited Series 2014-1 Notes, with a total aggregate principal balance of more than $424 million on April 20, 2017.The Company intends to fund the repayment of these notes with proceeds from a new debt facility arranged by several financial institutions.
